The court did not improvidently exercise its discretion by denying the defendant’s request, made after jury deliberations had commenced, to redact information from an exhibit introduced into evidence by defense counsel and shown to the jury by him during cross-examination of one of the People’s witnesses (cf., Feldsberg v Nitschke, 49 NY2d 636, 643).
The defendant’s remaining contention is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). Balletta, J. P., Rosenblatt, Thompson and Copertino, JJ., concur.